Citation Nr: 0833844	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-27 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral eye injuries.  

2.  Entitlement to service connection for residuals of 
bilateral eye injuries.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.  

4.  Entitlement to service connection for a skin condition.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a jaw injury.

6.  Entitlement to service connection for a sinus condition.

7.  Entitlement to service connection for posttraumatic 
stress disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for residuals of a 
right knee injury.

10.  Entitlement to service connection for residual of 
punctured lungs. 

11.  Entitlement to service connection for burn scars of the 
face.

12.  Entitlement to service connection for tremors.

13.  Entitlement to a compensable initial rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from January 
1953 to January 1955.  He was assigned to the Air Force 
Reserve from January 1955 to March 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2003, January 2004, and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  In a June 2003 
rating decision, the RO determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for an eye condition.  The decision also denied 
service connection for a sinus condition, a punctured lung, 
posttraumatic stress disorder (PTSD), a right knee condition, 
burn scars, a skin condition, neurologic shaking, and for a 
hearing loss disability.  

In January 2004, the RO denied service connection for a jaw 
condition and for headaches.  In January 2005, the RO granted 
service connection for bilateral hearing loss disability; 
however, in July 2005, the veteran filed a notice of 
disagreement (NOD) with the noncompensable rating assigned.  
No statement of the case (SOC) has been issued addressing 
this issue and it is not clear that the veteran has withdrawn 
his NOD.  Thus, this issue has been added to the appeal and a 
remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); VAOPGCPREC 16-92.  

In June 2006, the veteran requested service connection for 
spinal meningitis with spinal puncture, and for residuals of 
a left metatarsal fracture.  In July 2007, he claimed service 
connection for residuals of frostbite.  These claims are 
referred for appropriate action. 

According to a letter of guardianship dated January 30, 1978, 
from a Texas court, the veteran's spouse was appointed 
guardian for the veteran, whom the court found incompetent.  
According to a Letters and Acceptance of Conservatorship, 
dated June 6, 1988, a New Mexico court found the veteran to 
be a "protected person" and appointed the veteran's spouse 
as conservator of the veteran's estate.  According to a May 
1990 VA administrative decision, the veteran was determined 
to be incompetent to handle his affairs.  His spouse was 
appointed as his fiduciary.  In this appeal, however, the 
veteran has acted on his own behalf and his fiduciary has not 
acted on his behalf.  Thus, the veteran is listed as the 
appellant on page 1.  

Service connection for a skin condition, service connection 
for headaches, and entitlement to a compensable rating for 
bilateral hearing loss disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  By rating decision of November 1969, the RO denied 
service connection for an eye condition, a skin disorder, and 
residuals of a jaw injury and properly notified the veteran 
of that decision.  

2.  The veteran did not appeal the November 1969 decision and 
it became final.

3.  Evidence received at the RO since the November 1969 
rating decision is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating the claims 
for service connection for an eye condition and for a skin 
disorder.

4.  Evidence received at the RO since the November 1969 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a jaw injury.

5.  The medical evidence reflects that oil was splashed in 
the veteran's eyes during active service causing injury, but 
causing no residual eye disability.  

6.  The medical evidence indicates that a nasal sinus 
condition arose many years after active service.  

7.  The veteran is neither a combat veteran nor an ex 
prisoner-of-war (POW) for VA benefits purposes.

8.  A diagnosis of posttraumatic stress disorder (PTSD) 
related to active military service has been offered.  

9.  Credible supporting evidence that a non-combat PTSD 
stressor occurred has been submitted.  

10.  The medical evidence indicates that right knee 
degenerative joint disease arose many years after active 
service.  

11.  The medical evidence indicates that there is no burn 
scar of the face.  

12.  The medical evidence dissociates tremors with active 
service or service-connected disability.  


CONCLUSIONS OF LAW

1.  The November 1969 rating decision, which denied service 
connection for an eye condition, a skin disorder, and 
residuals of a jaw injury is final.  38 U.S.C.A. § 4005 (West 
1964); 38 C.F.R. §§ 3.104, 19.118, 19.113 (1969).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for an eye condition and a 
skin disorder and the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a jaw 
injury and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

5.  A nasal sinus condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

6.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).

7.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

8.  A burn scar or scars of the face was not/were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  A disability manifested by tremors was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA must look at 
the bases for the denial in the prior decision and to provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, VA's 
notice letter sent to the claimant in March 2005 includes the 
criteria for reopening a previously denied claim and criteria 
for establishing service connection.  A February 2007 
supplemental statement of the case (SSOC) discusses why the 
claim was denied.  Consequently, VA has informed the claimant 
of the evidence needed to reopen the claim and to establish 
service connection.  

VA's duty to notify the claimant of what evidence was 
required to substantiate the claims and of the claimant's and 
VA's respective duties for obtaining evidence was satisfied 
by way of a letters sent to the claimant in April 2003, 
August 2003, July 2004, March 2005, and March 2006.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private treatment reports and all 
available Service treatment records (STRs) and personnel 
records.  The claimant was provided an opportunity to set 
forth his contentions during a hearing before the undersigned 
Veterans Law Judge.  The claimant was afforded several VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2007); see also 
38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.118, 
19.113 (1969).

38 C.F.R. § 3.156(a) (2007) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in March 
2003.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit stressed that newly 
submitted evidence could be material if it resulted in a more 
complete record for evaluating the disability.  With respect 
to any application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Residuals of an Eye Injury

In November 1969, the RO denied service connection for an eye 
condition, among others.  The veteran was notified of that 
decision in a letter from the RO, but did not appeal.  In 
February 1990, the RO denied service connection for 
blindness-a related claim; however, it is unclear whether 
the veteran was notified of that decision.  Thus, with 
respect to service connection for an eye condition, only the 
November 1969 rating decision has become final.  38 U.S.C.A. 
§§ 5108, 7105(b), (c) (West 2002).  

The evidence of record at the time of the November 1969 
rating decision that may be relevant to service connection 
for residuals of an eye condition consists of STRs, a VA 
hospital report, a DD-214, and the veteran's formal claim. 

The veteran's STRs reflect that on January 5, 1954, he sought 
treatment for oil splashed in both eyes a day earlier.  He 
was treated with boric acid solution, an antibiotic eye 
ointment, and eye patches.  On April 12, 1954, the pupils 
were equal, regular, and reacted to light.  During his 
January 1955 separation examination, he completed a medical 
history questionnaire and checked "yes" to eye trouble.  
The examiner indicated that the veteran had injured his eyes 
in Korea, but that this was NCD (not considered disabling).  
Uncorrected vision was 20/20 distant and near. 

The veteran's DD-214 reflects that he earned the Korean 
Service Medal (KSM) and the United Nations Service Medal.  He 
served with Company B, 72nd Tank Battalion (Bn), at APO 
(Army/Air Force Post Office) 248.  He was trained in 
artillery tracked-vehicle maintenance.  He received no wound 
due to enemy action.  He served 1 year, 2 months, and 26 days 
overseas.   

In August 1969, the veteran requested service connection for 
loss of eyesight, which he noted was a "focus" issue.  He 
reported that the disability was caused by a tank explosion 
in 1954 and that this had caused temporary loss of eyesight.  
He reported that he received treatment at a battalion aid 
station in the Chorwon Valley in Korea.  

In November 1969, the RO issued a decision denying service 
connection for an eye condition based on normal eyes at 
separation from the Army.  The veteran did not appeal that 
decision.  

The Board must review the evidence submitted since the final 
November 1969 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant or whether it raises a reasonable 
possibility of substantiating the claim.  The evidence 
submitted since the November 1969 RO decision includes an 
application to reopen the claim, service personnel records, 
VA and private clinical records, and the veteran's testimony.  

The veteran's official personnel file (OPF) was received in 
May 2003.  The OPF is material evidence in that it documents 
that he arrived at Inchon, Korea, on October 29, 1953, was 
transferred to and served with Company B, 72nd Tank Bn, APO 
248, from  November 4, 1953, to September 11, 1954, and then 
to HQ (Headquarters) and HQ Battery, 31st FA (Field 
Artillery) Bn at APO 7 until December 16, 1954.  He then 
returned to CONUS (continental United States).  APO 248 
refers to Chunchon, South Korea.  APO 7 refers to Inchon, 
South Korea.  This evidence, although material, is not new, 
as service in Korea during this time-frame was considered in 
the November 1969 decision.  

In a July 2003 letter to the RO, the veteran reported that he 
served in Korea as a vehicle mechanic and also as a driver 
for the M43 Patton battle tank.  He reported that he received 
combat pay.  While refueling a battle tank in the Chorwon 
Valley, the tank burst into flames, he reported.  His arms, 
body, legs, face, and feet were burned and he suffered other 
injuries as well when he fell from the tank.  He reported 
that he was treated for burns then sent to a recovery ship.  
This is new and material evidence.  In November 1969, the RO 
considered the veteran's report of an eye injury during 
active service due to an oil splash.  This new report claims 
that the battle tank burst into flames burning the face and 
eyes.  As noted above, for purposes of reopening a service 
connection claim, all evidence should be presumed to be 
credible.  Justus, supra.

Because new and material evidence has been submitted, the 
application to reopen the service connection claim must be 
granted.  The claim will be further addressed in the Service 
Connection portion of the decision.

Skin Condition

In November 1969, the RO denied service connection for a skin 
condition.  The veteran did not appeal that decision and it 
became final.  While the more recent, appealed June 2003 
rating decision that denied service connection for a skin 
condition fails to mention that the claim had been denied in 
November 1969, the Board must nevertheless address the issue 
of new and material evidence to reopen any connection claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995) (Before considering previously 
adjudicated claim, Board must determine that new and material 
evidence was submitted, making RO determination in that 
regard irrelevant.  38 U.S.C.A. §§ 5108, 7104).  If the Board 
finds that new and material evidence has been submitted, the 
Board will grant the application to reopen the claim and may 
then consider the claims on their merits.  

The evidence of record at the time of the November 1969 
rating decision that may be relevant to service connection 
for residuals of a skin condition consists of STRs, a VA 
hospital report, a DD-214, and the veteran's formal claim. 

The veteran's STRs reflect that in March 1953, he was seen 
for dry skin and a few small reddish papules on the arms and 
legs, noted to be excoriated.  On January 5, 1954, a 
diagnosis of epidermate phytosis was offered after the 
veteran complained of athlete's foot.  His skin was normal 
during a January 1955 separation examination and during a 
March 1955 examination for the Air Force Reserve. 

A VA hospital report reflects that the veteran was 
hospitalized from July to August 1969.  The report notes 
complaints of skin rash that reportedly began during active 
service, but apparently reappeared in recent years in Alaska.  
The report notes seborrheic, scaly dermatitis of the face, 
neck, and ears, and also external otitis of the ears.  There 
were excoriations over the trunk and extremities.  Dermatitis 
treatment while hospitalized produced little improvement.  A 
punch biopsy of the back was consistent with neurodermatitis.  
The hospital discharge diagnoses were psychophysiological 
skin reaction-neurodermatitis; seborrheic dermatitis; and, 
external otitis.  

In November 1969, the RO denied service connection for a skin 
condition based on no evidence of a link to active service.  
The veteran did not appeal that decision. 

The Board must review the evidence submitted since the final 
November 1969 decision to determine whether it raises a 
reasonable possibility of substantiating the claim.  The 
evidence submitted since the November 1969 RO decision 
includes an application to reopen the claim, service 
personnel records, VA and private clinical records, and the 
veteran's testimony.  

A March 1970 Wichita General Hospital report contains 
diagnoses of neurodermatitis and weeping eczema.  The report 
does not tend to associate any current skin condition with 
active service.  

A December 1989 VA examination report reflects that the 
veteran reported burns suffered in Korea and dry skin ever 
since.  Small scars on the head and on the right knee were 
noted.  The examiner also found dry skin and superficial 
desquamation.  There was a pigmented mole on the right side 
of the neck and other moles had been removed.  There was no 
sign of a burn scar, but the veteran reported extensive burns 
following a tank explosion.  

The above reports mention skin conditions not considered in 
the November 1969 rating decision.  The veteran also supplied 
competent lay evidence of continuity of symptoms since active 
service.  Because the reports contain evidence of a current 
disability, because the veteran has reported continuity of 
symptoms, and because all evidence is assumed credible for 
purposes of reopening, the reports are sufficiently new and 
material evidence to reopen the service connection claim.  
The application to reopen the service connection claim must 
therefore be granted.  The claim will be further addressed in 
the REMAND portion of the decision.


Residuals of a Jaw Injury

In November 1969, the RO denied service connection for a 
facial injury to the nose with claimed loss of teeth and 
portion of jaw.  The veteran did not appeal that decision and 
it became final.  In a January 2004 rating decision, the RO 
again denied essentially the same claim.  While the appealed 
January 2004 rating decision that denied service connection 
for a jaw condition fails to mention that a similar claim was 
previously denied, the Board must nevertheless address the 
issue of new and material evidence to reopen the claim.  
Barnett, supra.  

The evidence of record at the time of the November 1969 
rating decision that may be relevant to service connection 
for residuals of a jaw injury consists of STRs, a VA hospital 
report and the veteran's formal claim. 

The veteran's STRs reflect no specific injury to the jaws, 
teeth, or nose.  A February 1953 dental examination report 
reflects that the veteran entered active military service 
with four missing teeth.  These were teeth numbers 8, upper 
right; 8, upper left; 16, lower right, and, 16, lower left.  
A June 1954 STR notes that the jaw was swollen on the right 
side.  The veteran reported two days of stiffness and that 
his bite hurts.  The examiner assessed gingivitis.  

A January 1955 report of medical history questionnaire 
reflects that the veteran checked "yes" to severe tooth or 
gum trouble.  The examiner noted that the eyes were injured 
in Korea, but did not mention the jaw or teeth.  A January 
1955 separation examination and a March 1955 examination for 
the Air Force Reserve reflect no relevant abnormality.  A 
January 1955 separation dental examination report reflects 
that 4 teeth were missing.  

A VA hospital report reflects that the veteran was 
hospitalized from July to August 1969.  The report contains 
no complaint relevant to injury of the nose, teeth, or jaw.  

In his original service connection claim submitted in August 
1969, the veteran reported that in 1954 he lost a portion of 
his teeth and incurred injury to his nose. 

In November 1969, the RO denied service connection for facial 
injury to the nose with claimed loss of teeth and portion of 
jaw, based on no evidence of a current disability.  The 
veteran did not appeal that decision. 

The Board must review the evidence submitted since the final 
November 1969 decision to determine whether it raises a 
reasonable possibility of substantiating the claim.  The 
evidence submitted since the November 1969 RO decision 
includes an application to reopen the claim, service 
personnel records, VA and private clinical records, and the 
veteran's testimony.  

A March 1970 private report notes jaw pain at the angle of 
the left jaw.  The veteran reported a similar problem while 
hospitalized at Houston VA Medical Center in January 1970.  
This report does not tend to substantiate the claim and is 
therefore not new and material evidence.  

A February 1976 private report from F. Whelan, M.D., reflects 
that the veteran sustained a head injury in a fall in about 
1970 and then developed a memory problem.  The doctor 
mentioned that the veteran was also injured in an earlier 
airplane accident, which further complicated his memory loss.  
The doctor found epileptic seizures and related them to 
injuries in 1970.  This report does not tend to substantiate 
the claim of an in-service jaw injury and is therefore not 
new and material evidence.   

A December 1989 VA examination report reflects that the 
veteran had two severe head injuries.  The first injury was 
caused by a tank explosion in Korea in 1953 or 1954 and the 
second was a plane crash in Alaska in 1960 that caused a 
concussion.  This examination report does not mention that 
the veteran alleged any jaw injury.  The report notes 
epilepsy and loss of teeth during a more recent grand mal 
seizure.  Epilepsy was attributed to post service head 
injury.

The December 1989 VA examination report is not new evidence.  
In 1969, the veteran had reported that he had a facial injury 
in 1954 during active service.  Thus, this is not new 
information.  The report of a plane crash in 1960, although 
new information, does not tend to substantiate the claim.  
The December 1989 report therefore contains no new and 
material evidence. 

The veteran's OPF, received in May 2003, contains no new and 
material evidence.  Although specific details of service in 
Korea are supplied in this OPF, service in Korea was conceded 
in the November 1969 rating decision.  Thus, this evidence is 
not new evidence.  

In May 2003, the veteran submitted a copy of a travel-pass 
from Korea to Japan dated in November 1954.  This evidence 
does not tend to substantiate the claim and therefore is not 
new and material evidence. 

In July 2003, the veteran reported that he injured his head 
when his battle tank burst into flames and he fell from the 
tank.  He reported surgery to repair his nose, eyelids and 
broken teeth.  He reported a jaw infection secondary to 
broken teeth.  This evidence is not new.  In its November 
1969 rating decision, the RO considered essentially the same 
information, that is, an alleged injury suffered during a 
claimed explosion of his tank.  

An October 2003 VA dental compensation examination report 
reflects that the veteran related loss of some teeth to a 
tank explosion in 1954 and other lost teeth to a falling 
injury, breakage, and accidents.  He also felt that quinine 
taken while in Korea might have ruined his teeth.  The 
examiner found full, normal jaw function, but all teeth were 
missing. 

The above allegation of service incurrence is not new.  In 
its November 1969 rating decision, the RO considered 
essentially the same information, that is, an alleged injury 
was suffered during a claimed explosion of his tank.  The 
allegation that his teeth loss is due to quinine taken during 
active service, while presumed credible for purposes of 
reopening, is neither competent nor new.  The veteran does 
not possess the required medical credentials to attribute 
teeth loss to quinine use and therefore, although assumed 
credible, is not competent.  His allegation of teeth loss due 
to active service was earlier considered.  Thus, it is not 
new and material evidence.

In June 2005, the veteran testified before an RO hearing 
officer that his nose was crushed during active service.  He 
testified that they removed bone from his nose after the 
injury.  This testimony does not tend to substantiate the 
claim for service connection for residuals of a jaw injury.  
It is not material.  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge that when his battle tank exploded, he was 
knocked to the ground, which fractured his jaw and knocked 
out some teeth.  He also testified that he broke his nose 
during the explosion and fall.  This evidence is not new.  
The RO considered essentially the same claims in November 
1969.   

After considering all the evidence of record, including the 
testimony, the Board finds that the veteran has not submitted 
any new and material evidence to reopen a claim for service 
connection for residuals of a jaw injury.  Thus, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
application to reopen a claim for service connection for 
residuals of a jaw injury is therefore denied.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  


Combat Status

In Gaines v. West, 11 Vet. App. 353, 358 (1998), the Court 
stressed that a specific finding must be made as to combat 
status (citing Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)).  
In this case, the bulk of the evidence reflects that the 
veteran was not in combat.  The armistice ending armed 
conflict in Korea was signed on July 27, 1953, some four 
months prior to the veteran's arrival.  His OPF reflects that 
he arrived in Korea on October 29, 1953.  Although signing 
the armistice might not have ended all combat-and the 
veteran has reported that it did not end then-there is no 
credible evidence that the veteran actually engaged in combat 
with the enemy.  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether evidence establishes 
that a veteran engaged in combat requires an evaluation of 
all pertinent evidence and an assessment of the credibility, 
probative value, and relative weight of the evidence.  If 
there is an approximate balance of positive and negative 
evidence, the issue must be resolved in the veteran's favor.  
38 C.F.R. § 3.102.

The evidence does not reflect participation in combat; rather 
it indicates that the veteran has both memory and cognitive 
deficits.  A March 1989 letter from R. Gervais, M.D., notes a 
brain injury with subsequent history of confabulations, among 
other symptoms.  Because of these deficits, the veteran's 
claims of sustaining shrapnel wounds and of earning the 
Purple Heart are not credible.  His account of an enemy 
mortar attack is called into question by his earlier claim 
that the explosion that injured him might have been caused by 
something else.  His account of having been blinded by the 
explosion and then taken prisoner while blinded is likewise 
not credible, as he also testified that his captors may not 
have even been captors, as it appears that they let him go.  

A more recently submitted DD-215 reflects that the veteran 
also received two bronze service stars appurtenant to the 
KSM, but this does not establish combat.  He submitted a page 
from a National Archives request for issuance of the Purple 
Heart Medal; however, this is not an official document 
denoting award of the Purple Heart Medal.  Because the 
evidence is against a finding of combat, he will not be 
afforded the consideration set forth at 38 U.S.C.A. § 1154.  

Residuals of an Eye Injury

The veteran claims that in-service burns and eye injuries 
caused a vision problem.  As noted earlier, the STRs reflect 
an April 1954 treatment for oil splashed in both eyes.  He 
submitted a photo depicting him wearing a bilateral eye patch 
and facial bandage in Korea.  During his January 1955 
separation examination, he completed a medical history 
questionnaire and checked "yes" to eye trouble.  The 
examiner indicated that the veteran had injured his eyes in 
Korea, but that this was NCD (not considered disabling).  
Visual acuity was 20/20 distant and near, without correction. 

A March 1977 private report notes episodes of blindness 
associated with confusion and occasional headaches.  

A July 2003 VA outpatient treatment report reflects abnormal 
vision with contracted fundi not visualized adequately.  An 
August 2003 VA eye consultation notes right eye cataract 
surgery in 2000.  The assessment was right macular 
degeneration with right pseudophakia.  

An October 2003 VA burn scars compensation examination report 
notes that there is no sign of any burn scar on the body, 
although the skin is dry throughout the body.  This report is 
relevant in that it controverts the veteran's claim of burns 
of the face and eyes.  

An October 2003 VA eye compensation examination report 
reflects that the veteran reported that an explosion in July 
1953 had caused oil and other fuelants to splash in his face 
and burn.  Slit lamp examination revealed right eye cataract 
surgery and posterior interocular lens.  A 1+ nuclear 
sclerotic cataract was seen in the left eye.  Tonometry was 
within normal limits.  The examiner found bilateral dry 
macular degeneration that slightly affected right eye visual 
acuity, pseudophakia of the right eye only, and a left eye 
cataract.  No residual of an eye injury was found.  

In January 2004, the veteran reported that a doctor told him 
that his eyes were scarred, which affected his vision.  

An April 2005 VA neurological consultation report, as well as 
other reports in the mid-2000s, reflect that the pupils were 
equal, round, and reactive to light.  Visual acuity was 
normal to newsprint.  Visual fields were intact.  No eye 
scarring is noted in any report.

In June 2005, the veteran argued that VA's own medical 
evidence conflicts with respect to the eyes.  Whereas an 
October 2003 report found normal vision, a July 2003 report 
noted abnormal vision and a July 2005 report noted 20/200 
vision with probable optic nerve damage.

In June 2005, the veteran testified before an RO hearing 
officer that he was a battle-tank commander in Korea.  It was 
hard to recall, he testified, but an explosion occurred that 
might have been an enemy mortar round.  This occurred while 
refueling the tank.  He testified that they later found bits 
of metal in his back.  The explosion splashed cooling oil 
from the battle tank into his eyes.  He testified that the 
oil was very hot and that he tried to crawl under the tank 
but was rescued by others and sent to the hospital.  He 
testified that he was blind for a time thereafter.  

Later in the hearing, the veteran testified that he was 
blinded by the mortar attack, but went for a walk and got 
lost and was taken prisoner by "the other side" for four 
days, but escaped again.  He testified that this occurred in 
March 1954.  He then clarified that after the attack, he was 
first treated for blindness, but after a few days of 
treatment he was sent back to his unit while still blind, and 
was then taken prisoner by North Koreans for four days.  He 
testified that the North Koreans did not release him, but 
rather, they ran away during an attack and left him to be 
picked up by a friendly unit. 

The veteran testified that a few years ago remnants of old 
stitches were removed from the eyes, which has helped get rid 
of painful and dry eyes.  He testified that his pupils were 
of different sizes, due to the eye injury.  He testified that 
he still has occasional episodes of blindness. 

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge that his eyes were burned with hot oil 
when a mortar round exploded near his battle tank.  He 
testified that his hospital recovery took two months and they 
had to peel his eyes to restore vision.  He testified that 
the right eye is almost totally blind due to hot oil.

Notwithstanding the veteran's testimony, the medical evidence 
is against the claim.  The October 2003 VA compensation 
examination report reflects no residual of a claimed 
bilateral eye injury.  There is no burn scar or other 
residual of trauma to the eyes.  Although various reports 
disagree on the degree of refractive error or visual acuity, 
the etiology of refractive error is not before the Board.  
Refractive error is not a disease or injury within the 
meaning of VA regulations.  38 C.F.R. § 3.303 (c).   

While the veteran feels that he has an eye disability due to 
active service, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The veteran's opinion is of 
little value because the medical evidence does not attribute 
any current eye disorder to active service.  

Moreover, the veteran's credibility is questionable.  His 
cognizant and memory deficits are documented.  This 
deficiency is borne out in his testimony concerning having 
been taken prisoner, while blinded, by North Koreans.  The 
veteran testified that he was ill-treated by the North 
Koreans-or North Korean sympathizers-he didn't know which, 
as "They didn't wear uniforms very much."  If blinded, how 
would he know whether they wore uniforms?  Thus, his 
testimony of having been burned by a mortar round explosion 
and other details, including a photo depicting himself with 
bandages over his eyes, is not as credible as the medical 
report of having recovered (at least as far as any eye 
difficulty) from an oil-splash injury to the eyes. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for residuals of 
bilateral eye injuries is therefore denied. 

Sinus Condition 

The veteran's STRs reflect that he was treated for an 
occasional sore throat.  At the time of separation, he 
completed a medical history questionnaire, checking "yes" 
to ear-nose-throat troubles.  The separation examination 
report notes that the veteran was treated for pneumonia while 
aboard ship.  His sinuses were normal during the January 1955 
separation examination and during a March 1955 examination 
for the Air Force Reserve. 

In March 2003, the veteran reported that his sinuses were 
crushed during combat and that excessive bone regeneration 
caused breathing problems.  In July 2003, the veteran 
reported that after the injury to his face, he was sent to 
Japan where he had surgery on his nose and on the muscles 
above the bridge of the nose.  

An October 2003 VA burn scars compensation examination report 
notes that there is no sign of any burn scar and the face had 
no disfigurement.  A December 2004 VA MRI showed normal 
paranasal sinuses.  They were clear.  The osseous structures 
were within normal limits.

In June 2005, the veteran testified before an RO hearing 
officer that his nose was crushed when an explosion occurred 
that might have been an enemy mortar round.  He testified 
that he has suffered sinus problems ever since that event and 
now has chronic bronchitis and bronchial pneumonia.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge that the nasal septum was removed during 
active service and he now has chronic sinusitis and recurrent 
nasal blockage.  This requires a drainage procedure 
approximately every year and a half.  

At the hearing, the veteran submitted evidence along with a 
waiver of his right to have that evidence considered by the 
RO.  Among this evidence are an October 1972 treatment report 
that notes post-nasal drip and a May 1976 report that 
mentions previous injury to face and nose.  The May 1976 
report, although blurred, appears to state, "...he was 
frequently [illegible] in the face and the nose by his father 
and that this caused him difficulty with his breathing.  He 
apparently has had surgery on his nose to improve the 
breathing but to little avail."  

Although the veteran claims that sinus trouble began during 
active service, the sinuses were normal at entry and exit 
from active service and any sinus condition appears to have 
begun many years after active service.  The post service 
medical evidence tends to attribute a sinus disorder to 
causes other than active military service.  While the veteran 
feels that he has a sinus disorder due to active service, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu, Jandreau, 
supra.  The veteran's opinion in this matter is of little 
value because the medical evidence does not attribute any 
sinus disorder to active service.  

Moreover, as discussed earlier, the veteran's credibility is 
questioned due to cognizant and memory deficits.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a sinus disorder is 
therefore denied. 




PTSD

In addition to service connection requirements set forth 
above, service connection for PTSD also requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

As discussed above, the evidence reflects that the veteran is 
not a combat veteran.  Thus, his claimed PTSD stressor 
requires credible supporting evidence that it actually 
occurred. 

The STRs do not note a nervous disorder.  In August 1969, the 
veteran submitted his original service connection claim, 
reporting "nervous condition & shock," among others.  It is 
not clear that the November 1969 RO rating decision addressed 
that issue.  In March 1970, an anxiety neurosis was assessed, 
which was changed to schizophrenia in June 1970.  In March 
2003, he requested service connection for PTSD.  He reported 
flashbacks and service-related stress problems.  

In July 2003, the veteran reported that he served in Korea as 
a vehicle mechanic and also as a driver for the M43 Patton 
battle tank.  While refueling a battle tank in the Chorwon 
Valley, the tank burst into flames.  He allegedly suffered 
injuries.  During an October 2003 VA PTSD examination, the 
veteran explained that his stressor was the explosion and 
injury.  He stated that 13 comrades were killed.  He claimed 
that he never received a Purple Heart Medal because his 
commander was court-martialed.  He reported that he was a 
prisoner-of-war (POW) for several days and was mentally 
tortured, but escaped.  The sole Axis I diagnosis was PTSD, 
chronic.  

Because a diagnosis of PTSD has been offered, and because the 
evidence does not support his assertion of combat or POW 
status, there must be credible supporting evidence that the 
stressor occurred.  In this case, there is satisfactory 
credible supporting evidence that a claimed stressor, that 
is, an injury to the eyes, did occur.  The STRs contain a 
treatment report that notes that an eye injury occurred in 
April 1954.  Motor oil was splashed in both eyes.  Medication 
and eye patches were used.  On April 8, the left pupil was 
still dilated and there was no reaction to light, no 
accommodation, and only a fixed focus.  The eye patch was 
continued.  On April 10, the left pupil had improved 
accommodation and reaction to light.  On April 12, both 
pupils were normal.  On a report of medical history completed 
in January 1955, the examiner typed, "Eyes injured in Korea 
NCD."

While other mental diagnoses have been offered at various 
times, none controverts the diagnosis of PTSD.  Moreover, 
even though the veteran's credibility and memory is 
questionable, his non-combat stressor of an injury is 
supported by credible evidence that it did actually occur.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for PTSD will therefore 
be granted.

Residuals of a Right Knee Injury

The veteran claims that his battle tank exploded during 
active service and that the explosion knocked him off his 
tank and injured his right knee.  His STRs do not mention a 
right knee complaint.

In his original service connection claim submitted in August 
1969, the veteran reported a right leg condition.  The RO 
denied service connection for a right leg condition in 
November 1969.  

A March 1970 private psychiatric examination report by Dr. W. 
Speakman notes that the veteran underwent an unspecified 
right leg surgery in 1961 with complications thereafter.  A 
December 1989 VA examination report mentions a small scar on 
the right knee, but offers no relevant detail.  

The veteran requested service connection for the right knee 
in March 2003.  He reportedly injured the right knee while 
trying to escape from "the enclosure of my tank."  He 
reported that he has had a chronic knee problem for 47 years.  

An October 2003 VA orthopedic compensation examination report 
offers a diagnosis of right knee advanced degenerative joint 
disease.  The examiner opined that this was not the result of 
active service on the basis that the STRs are silent for any 
right knee complaint. 

In June 2005, the veteran testified before an RO hearing 
officer that he had minor surgery in 1954 in Korea to remove 
shrapnel from the right knee.  He testified that he had a 
second right knee surgery in 1961 at Houston VA Medical 
Center.  He testified that he currently uses a VA-issued 
walker because of his right knee. 

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge that he recovered from a knee injury in 
Japan where fluid was drained from the knee and he had a 
cortisone injection. 

Notwithstanding the veteran's testimony, the medical evidence 
is against the claim.  The October 2003 VA compensation 
examination report reflects the current right knee 
degenerative joint disease is unrelated to active service.  
The opinion appears to be based on correct facts and is 
therefore persuasive.  Although the veteran has reported an 
in-service right knee injury from falling off the tank, he 
later claimed that this is a shrapnel wound with surgery to 
remove shrapnel.  The STRs, which appear to be complete, do 
not note any such wound and the veteran reported no knee 
injury when he was examined for his discharge.  

As noted above, the veteran's cognizant and memory deficits 
are documented.  His testimony of having been wounded in the 
right knee by a mortar round explosion is not as credible as 
the medical reports that indicate that the right knee was 
normal at separation from active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for residuals of a right 
knee injury is therefore denied. 

Burn Scars of the Face

The veteran's STRs reflect that on January 5, 1954, he sought 
treatment for oil splashed in both eyes.  He was treated with 
warm boric acid solution, an antibiotic eye ointment, and eye 
patches.  

In a July 2003 letter to the RO, the veteran reported that 
while he was refueling a battle tank in the Chorwon Valley, 
the tank burst into flames.  His body and face were burned.  
He reported that he was treated for burns then sent to a 
recovery ship.  

A VA hospital report reflects that the veteran was 
hospitalized from July to August 1969.  The report notes 
seborrheic, scaly dermatitis of the face, neck, and ears.  
The hospital discharge diagnoses were psychophysiological 
skin reaction-neurodermatitis; and seborrheic dermatitis.  
No facial scar was noted.  

A March 1970 Wichita General Hospital report contains 
diagnoses of neurodermatitis and weeping eczema.  The report 
does not mention a face scar.  

In November 1989, J. Graham, M.D., offered a diagnosis of 
basal cell carcinoma (BCC) of the face; however, this does 
not address whether facial burn scars existed.  

A December 1989 VA examination report reflects that the 
veteran reported burns suffered in Korea and dry skin ever 
since.  A small scar of the head was noted.  The examiner 
found dry skin and superficial desquamation.  There was a 
pigmented mole on the right side of the neck and other moles 
had been removed.  There was no burn scar, but the veteran 
reported extensive burns following a tank explosion.  

An October 2003 VA burn scars compensation examination report 
notes that there is no sign of any burn scar on the body, 
although the skin is dry throughout the body.  This report is 
relevant in that it controverts the veteran's claim of burns 
of the face and eyes.  

An October 2003 VA eye compensation examination report 
reflects that the veteran reported that an explosion in July 
1953 had caused oil and other fuelants to splash in his face 
and burn.  In January 2004, the veteran reported that a 
doctor told him that his eyes were scarred, which affected 
his vision.  

In June 2005, the veteran testified before an RO hearing 
officer that he was a battle-tank commander in Korea.  It was 
hard to recall, he testified, but an explosion occurred that 
might have been an enemy mortar round.  The explosion 
splashed cooling oil from the battle tank into his eyes.  He 
testified that the oil was very hot.  He testified that he 
was blind for a time thereafter.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge that his eyes were burned with hot oil 
when a mortar round exploded near his battle tank.  He 
testified that his hospital recovery took two months and they 
had to peel his eyes to restore vision.  

The medical evidence is clear that there is no burn scar of 
the face.  The veteran's conflicting lay testimony is not as 
persuasive as these medical opinions offered by medical 
professionals.  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for burn scars of the face is therefore denied. 

Tremors

The veteran claims that in-service head injury resulted in 
tumors, or, as he described it, "shaking" of the body.  In 
July 2003, he reported that he shook all the time, spilling 
his food and water.  The STRs do not mention a head injury.  
During his January 1955 separation examination, he completed 
a medical history questionnaire and checked "no" to nervous 
trouble of any sort.  The examiner indicated that the veteran 
was neurologically normal.  During a March 1955 examination 
for the Reserves, an examiner again found the veteran to be 
neurologically normal.  

In March 1976, Dr. Whelan reported that the veteran sustained 
a head and brain injury in 1970.  Following the injury, he 
developed epileptic seizures.  The doctor described a hearing 
loss disability and a convulsive disorder as well as a 
psychiatric disorder that developed secondary to the brain 
injury.  

In August 1988, L. Kirkegaard, M.D., found peripheral 
neuropathy due to arsenic poisoning.

In a March 1989 letter. Dr. Gervais mentioned recent arsenic 
poisoning and a diagnosis of organic hallucinosis and seizure 
disorder, grand mal type, and a history of confabulations, 
among other symptoms.  

A December 1989 VA examination report mentions occasional 
grand mal seizures and much more frequent petit mal seizures 
that consist of muscle twitching and incoordination.  These 
were felt to be related to the veteran's head injury.  

An October 2003 VA neurological examination report mentions a 
moderate bilateral hand tremor.  The diagnosis was bilateral 
hand tremor, essential.  The examiner dissociated this 
disorder with active service on the basis of no indication of 
it in the STRs.  

A November 2003 VA neurological consultation report notes 
tremor of the upper and lower extremities.  The impression 
was essential tremors, although the examiner did not appear 
to consider the veteran's history of brain injury with 
subsequent petit mal seizures.  A May 2004 VA neurological 
consultation report mentions a possible Parkinson's tremor.  

In June 2005, the veteran testified before an RO hearing 
officer that his hand tremor might be related to PTSD.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge that his tremor might be related to PTSD.  

Notwithstanding the veteran's testimony, the medical evidence 
is against the claim.  The October 2003 VA compensation 
examination report reflects that there is no relationship 
between active service and the veteran's tremors.  Likewise, 
because the medical evidence finds essential tremor, that is, 
idiopathic tremor, there is no link to PTSD.  While the 
veteran feels that he has tremor due to active service, his 
opinion is of little value because the medical evidence does 
not attribute his tremors to active service or service-
connected disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for tremors is therefore 
denied. 


ORDER

Service connection for residuals of a bilateral eye injury is 
denied. 

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
skin condition is granted.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
residuals of a jaw injury is denied.

Service connection for a nasal sinus condition is denied. 

Service connection for PTSD is granted. 

Service connection for a residuals of a right knee injury is 
denied. 

Service connection for burn scars of the face is denied. 

Service connection for tremors is denied. 




REMAND

Service Connection for a Skin Disorder

The veteran claims that skin conditions currently shown began 
during active service.  Although he reports that the current 
conditions are related to burns incurred during service, the 
claims file reflects no such burns.  Rather, in March 1953, 
he was seen for dry skin and a few small reddish papules on 
the arms and legs, noted to be excoriated.  In January 1954, 
a diagnosis of epidermate phytosis was offered, after the 
veteran complained of athletes foot.  His skin was marked as 
normal during a January 1955 separation examination and 
during a March 1955 examination for the Air Force Reserve. 

The veteran underwent a VA scars compensation examination in 
October 2003.  The examiner found no burn wound scars and 
therefore declined to relate the dry skin condition to burns 
alleged to have been received during active service; however, 
the examiner did not address whether the dry skin disorder is 
related to a dry skin disorder noted in the STRs.  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a 
medical opinion should be obtained prior to adjudication of 
this claim.




Headaches

The veteran claims that his battle tank exploded while 
refueling it during active service and hat the explosion 
knocked him off the tank and injured his head causing 
headaches.  He more recently testified that his headaches 
seem to occur after PTSD stress.  

In a March 1989 letter, R. Gervais, M.D., related migraines 
to a post service brain injury.  In October 2003, a VA 
neurologist dissociated any current headaches with active 
service, but did not address whether secondary service 
connection should be considered.  A January 2004 private 
hospital report notes that headaches appear to be caused by a 
damaged inner ear.  

In June 2005, the veteran testified before an RO hearing 
officer that he seemed to get his headaches after his PTSD 
"flashbacks."  Thus, he felt that headaches might be 
secondary to PTSD.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  Id.  

Punctured Lungs

The veteran claims that an exploding enemy mortar round in 
Korea in 1954 sent shrapnel into his thorax, puncturing and 
collapsing the lungs.  His STRs mention no shrapnel injury; 
however, they do mention treatment for pneumonia.  An August 
2003 VA pulmonary function test shows a mild obstructive 
defect.  

In a submission of evidence received in July 2007, the 
veteran asserted that the lungs were frozen in Korea.  The 
veteran reported that he slept in a tent or in the battle 
tank where it "often reached 40-below in winter."  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  Id.  



Bilateral Hearing Loss Disability 

In July 2005, the veteran filed an NOD with the 
noncompensable rating assigned for bilateral hearing loss 
disability.  Unless the matter has been resolved by a grant 
of benefits or the NOD is withdrawn, the agency must prepare 
an SOC.  38 C.F.R. § 19.26.  No SOC has been issued.  Thus, a 
remand is necessary.  Manlincon, supra.  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the October 
2003 VA scars compensation examination.  
If that examiner is not available, a 
suitable substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  

The examiner should review the claims 
file and note that dry skin, small 
reddish papules on the arms and legs, and 
epidermate phytosis arose during active 
service.  The examiner should answer the 
following two questions:

(a) Is it at least as likely as not that 
any current skin disorder stems from 
active service?

(b) If the answer above is "no" then is 
it at least as likely as not that any 
skin disorder was caused or aggravated by 
a service-connected disability? 

If the examiner is unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth a rationale 
underlying any conclusion in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

2.  The claims file should be returned to 
the examiner who performed the October 
2003 neurology compensation examination.  
If that examiner is not available, a 
qualified substitute may be used.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  

The examiner should review the claims 
file and note that review in the report.  
The examiner should offer an opinion 
addressing whether it is at least as 
likely as not that any headache disorder 
is caused or aggravated by PTSD. 

The examiner must set forth a rationale 
underlying any conclusion in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  If the 
examiner cannot answer the question, the 
examiner should state the reason. 

3.  The AMC should arrange for an 
appropriate examination to determine the 
nature and etiology of any current 
respiratory disorder.  The examiner 
should review the claims file and note 
that review in the report.  The examiner 
should elicit a history of relevant 
symptoms from the veteran, examiner him, 
and offer a diagnosis, if appropriate.  

For any diagnosis offered, the examiner 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that the respiratory 
disorder began during active service or 
is otherwise related to exposure to cold 
weather in Korea.   

4.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with an SSOC that contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

5.  The RO should issue an SOC to the 
noncompensable rating assigned for 
bilateral hearing loss disability.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (2007), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or a request for an extension of time to 
do so.

Thereafter, if a substantive appeal has 
been filed, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


